     Case 3:20-cv-01075-MMA-AGS Document 25 Filed 09/21/20 PageID.355 Page 1 of 4



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11    CITIZENS INSURANCE COMPANY                        Case No.: 20-cv-1075-MMA-AGS
      OF AMERICA,
12
                                       Plaintiff,       SCHEDULING ORDER
13                                                      REGULATING DISCOVERY
      v.                                                AND OTHER PRE-TRIAL
14
                                                        PROCEEDINGS
      CHIEF DIGITAL ADVISORS; Cathy
15
      Parkes d/b/a Level Up RN; Assessment
16    Technologies Institute, LLC,
17                                   Defendant.
18
19          Under Local Civil Rule 16.1(d), a Case Management Conference was held on
20    September 21, 2020. After consulting with the attorneys of record for the parties and
21    being advised of the status of the case, and good cause appearing, IT IS HEREBY
22    ORDERED:
23          1.    Any motion to join other parties, to amend the pleadings, or to file additional
24    pleadings must be filed by May 20, 2021.
25
26
27
28

                                                    1
                                                                               20-cv-1075-MMA-AGS
     Case 3:20-cv-01075-MMA-AGS Document 25 Filed 09/21/20 PageID.356 Page 2 of 4



 1          2.     During discovery, the following per-side discovery limitations apply:
 2                          Discovery Type               Restriction (Per Side)
 3                   Depositions                       No more than 7
 4
                     Requests for Admission            No more than 25, except
 5                                                     that each party may issue an
 6                                                     unlimited number
                                                       concerning evidence
 7                                                     admissibility.
 8                   Interrogatories                   No more than 25

 9                   Requests to Produce               No more than 25
10                   Documents

11
12          3.     All fact discovery must be completed by all parties by September 17, 2021.
13    “Completed” means that all discovery under Rules 30-36 of the Federal Rules of Civil
14    Procedure, and discovery subpoenas under Rule 45, must be initiated a sufficient period of
15    time in advance of the cut-off date, so that it may be completed by the cut-off date, taking
16    into account the times for service, notice and response as set forth in the Federal Rules of
17    Civil Procedure. Counsel must promptly and in good faith meet and confer with
18    regard to all discovery disputes in compliance with Local Rule 26.1(a). The Court
19    expects counsel to make every effort to resolve all disputes without court intervention
20    through the meet and confer process. If the parties reach an impasse on any discovery
21    issue, counsel must file an appropriate motion within the time limit and procedures outlined
22    in the undersigned magistrate judge’s chambers rules. A failure to comply in this regard
23    will result in a waiver of a party’s discovery issue. Absent an order of the court, no
24    stipulation continuing or altering this requirement will be recognized by the court.
25          4.     The parties must designate their respective experts in writing by July 25,
26    2021. The parties must identify any person who may be used at trial to present evidence
27    pursuant to Rules 702, 703 or 705 of the Fed. R. Evid. This requirement is not limited to
28    retained experts. The date for exchange of rebuttal experts must be by August 20, 2021.

                                                   2
                                                                                  20-cv-1075-MMA-AGS
     Case 3:20-cv-01075-MMA-AGS Document 25 Filed 09/21/20 PageID.357 Page 3 of 4



 1    The written designations must include the name, address and telephone number of the
 2    expert and a reasonable summary of the testimony the expert is expected to provide. The
 3    list must also include the normal rates the expert charges for deposition and trial testimony.
 4           5.     By July 25, 2021, each party must comply with the disclosure provisions in
 5    Rule 26(a)(2)(B) and (C) of the Federal Rules of Civil Procedure. This disclosure
 6    requirement applies to all persons retained or specially employed to provide expert
 7    testimony, or whose duties as an employee of the party regularly involve the giving of
 8    expert testimony. Except as provided in the paragraph below, any party that fails to
 9    make these disclosures will not, absent substantial justification, be permitted to use
10    evidence or testimony not disclosed at any hearing or at the time of trial. In addition,
11    the Court may impose sanctions as permitted by Fed. R. Civ. P. 37(c).
12           6.     Any party must supplement its disclosure regarding contradictory or rebuttal
13    evidence under Fed. R. Civ. P. 26(a)(2)(D) by August 20, 2021.
14           7.     All expert discovery must be completed by all parties by September 17, 2021.
15    The parties must comply with the same procedures set forth in the paragraph governing
16    fact discovery.
17           8.     Failure to comply with this section or any other discovery order of the court
18    may result in the sanctions provided for in Fed. R. Civ. P. 37, including a prohibition on
19    the introduction of experts or other designated matters in evidence.
20           9.     All dispositive pretrial motions, including motions for summary judgment and
21    motions addressing Daubert issues, must be filed by October 15, 2021. 1 Counsel for the
22    moving party must obtain a motion hearing date from Judge Anello’s law clerk. The period
23    of time between the date you request a motion date and the hearing date may vary from
24    one district judge to another. Please plan accordingly. Failure to make a timely request
25    for a motion date may result in the motion not being heard.
26
27
             1
               This deadline is not applicable to pretrial motions in limine. For further information regarding
28    motions in limine, please refer to Judge Anello’s Civil Chambers Rules.

                                                         3
                                                                                          20-cv-1075-MMA-AGS
     Case 3:20-cv-01075-MMA-AGS Document 25 Filed 09/21/20 PageID.358 Page 4 of 4



 1          10.    If appropriate, following the filing of an order ruling on a motion for summary
 2    judgment or other dispositive pretrial motion, or in the event no such motion is filed, after
 3    the expiration of the deadline set forth in paragraph 8, supra, Judge Anello will issue a
 4    pretrial scheduling order setting a pretrial conference, trial date, and all related pretrial
 5    deadlines. The parties must review and be familiar with Judge Anello’s Civil Chambers
 6    Rules, which provide additional information regarding pretrial scheduling.
 7          11.    A Mandatory Settlement Conference will be conducted on September 27,
 8    2021, at 9:00 a.m. in the chambers of Magistrate Judge Andrew G. Schopler. Counsel or
 9    any party representing himself or herself must submit confidential settlement briefs directly
10    to the magistrate judge’s chambers by September 20, 2021. All parties are ordered to read
11    and fully comply with the Chambers Rules of the assigned Magistrate Judge.
12          12.    A post trial settlement conference before a magistrate judge may be held
13    within 30 days of verdict in the case.
14          13.    Due to the length of this initial schedule, the dates and times set forth herein
15    will not be modified except in extraordinary circumstances.
16          14.    Briefs or memoranda in support of or in opposition to any pending motion
17    must not exceed twenty-five (25) pages in length without leave of a district court judge.
18    No reply memorandum will exceed ten (10) pages without leave of a district court judge.
19    Briefs and memoranda exceeding ten (10) pages in length must have a table of contents
20    and a table of authorities cited.
21          15.    Plaintiff’s counsel must serve a copy of this order on all parties that enter this
22    case hereafter.
23          IT IS SO ORDERED.
24    Dated: September 21, 2020
25
26
27
28

                                                    4
                                                                                  20-cv-1075-MMA-AGS
